                              IN THE UNITED STATES DISTRICT
                                   NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION                                             MAR 1 0 2020

FEMALE FIREFIGHTER JANE DOE,                                §                              CLERK, U S."D!STR!CT COURT
                                                                                              By _ _
                                                            §
                                                                                       ' - - - - - - C . : Il,:oCP~"lc:_\'.---------·
                     Plaintiff,                             §
                                                            §
vs.                                                         §    NO. 4:19-CV-1001-A
                                                            §
FORT WORTH TEXAS, ET AL.,                                   §
                                                            §
                     Defendants.                            §

                                    MEMORANDUM OPINION AND ORDER

            Came on for consideration the motions of defendants (1)

Kelley Gutierrez ("Gutierrez") and Dustin Lindop ("Lindop"),                                                            (2)

Ken Stevens ("Stevens"),                        (3) Fred Jandruko ("Jandruko") and

Bryan Burch ("Burch"), and (4) City of Fort Worth, Texas

    ("City"), to dismiss.' The court, having considered the motions,

the responses of plaintiff, Female Firefighter Jane Doe, the

replies, the record, and applicable authorities, makes the

following rulings.

                                                           I.

                                          Plaintiff's Pleadings

           On November 27, 2019, plaintiff filed her complaint in this

action. Doc.' 1. On January 23, 2020, she filed her first amended

complaint. Doc. 16. The amended complaint is an extremely prolix

sixty-two page document. Plaintiff alleges that she, a female


1
    Only defendant Bob Lomerson ("Lomerson") did not file a motion to dismiss.
2
    The "Doc. n reference is to the number of the item on the docket in this action.
firefighter, was subject to sexual discrimination, harassment,

and retaliation. She sues City under Title VII of the Civil
                                                                         t
Rights Act of 1964 (as amended), 42 U.S.C.    §§   2000e to 2000e-17     '
("Title VII"), and all of the defendants under 42 U.S.C.      §   1983

for violation of her right to equal protection under the United

States Consitution.

                               II.

                       Plaintiff's Identity

     Plaintiff has not identified herself in her pleadings

beyond saying that she was a firefighter employed by City. Under

section II of her amended complaint, titled "Motion for

Pseudonym," plaintiff asks that the court permit her to proceed

using a pseudonym. Doc. 16 at 2. She has not, however,      filed a

motion so to proceed. See Local Civil Rule LR 5.1(c); LR 7.1.

Nor has she addressed the issue in response to the motions to

dismiss, Doc. 17 at 14-16; Doc. 24 at 1, or objection of

Jandruko and Burch to her proceeding pseudonymously. Doc. 21.

     The law is clear that a plaintiff should only be allowed to

proceed anonymously in rare and exceptional cases. Doe v.

Stegall, 653 F.2d 180 (S'h Cir. Unit A 1981); Southern Methodist

Univ. v. Wynn & Jaffe, 599 F.2d 707   (S'h Cir. 1979). Plaintiff

has made no attempt to show that this is such a case, probably

because she cannot make the required showing. That plaintiff

might suffer personal embarrassment is not enough. Doe v. Frank,

                                2
951 F.2d 320, 324 (11th Cir. 1992). "Indeed, many courts faced

with a request by a victim of sexual assault or harassment

seeking to pursue a civil action for monetary damages under a

pseudonym have concluded that the plaintiff was not entitled to

proceed anonymously." Doe ex rel. Doe v. Harris, No. 14-0802,

2014 WL 4207599, at *2 W.D. La. Aug. 25, 2014) (citing cases).

Accordingly, the court will require plaintiff to identify

herself. Fed. R. Civ. P. 10(a).

                                  III.

                     Grounds of the Motions

     Gutierrez and Lindop maintain that plaintiff's claims

against them are barred by limitations; that plaintiff has not

alleged facts to show that Lindop is liable in a supervisory

capacity; and that plaintiff has not pleaded facts to show that

either movant was acting under color of law or to overcome their

entitlement to qualified immunity. Doc. 17.

     Stevens urges that there is no respondeat superior

liability for alleged misconduct of subordinates; plaintiff has

failed to state a plausible claim for failure to supervise;

Stevens is entitled to qualified immunity; and plaintiff's

claims against him are barred by limitations. Doc. 19.

     Jandruko and Burch maintain that plaintiff's claims against

them are barred by limitations; they were not acting under color

of law; plaintiff has not alleged that Burch's conduct was based

                                   3
                                                                       i
                                                                       I
                                                                       I
on plaintiff's sex or gender; and, they are entitled to

qualified immunity. Doc. 22.

     City says that plaintiff's claims are barred by limitations

and that plaintiff has failed to allege facts sufficient to show
                                                                       I
                                                                       !




that an official municipal policy was behind the alleged

deprivation of her constitutional rights. Doc. 24.

                                   IV.

                     Applicable Legal Principles

     Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain

statement of the claim showing that the pleader is entitled to

relief," Fed. R. Civ. P. 8(a)(2),        "in order to give the

defendant fair notice of what the claim is and the grounds upon

which it rests," Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (internal quotation marks and ellipsis omitted). Although

a complaint need not contain detailed factual allegations, the

"showing" contemplated by Rule 8 requires the plaintiff to do

more than simply allege legal conclusions or recite the elements

of a cause of action. Twombly, 550 U.S. at 555 & n.3. Thus,

which a court must accept all of the factual allegations in the

complaint as true, it need not credit bare legal conclusions

that are unsupported by any factual underpinnings. See Ashcroft

v. Iqbal,   556 U.S. 662, 679   (2009) ("While legal conclusions can

                                   4
provide the framework of a complaint, they must be supported by

factual allegations.").                                            [
     Moreover, to survive a motion to dismiss for failure to       I

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

shown that the pleader is entitled to relief. Id. At 679.

"Determining whether a complaint states a plausible claims for

relief .      [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense." Id.

     As the Fifth Circuit has explained: "Where the complaint is

devoid of facts that would put the defendant on notice as to

what conduct supports the claims, the complaint fails to satisfy

the requirement of notice pleading." Anderson v. U.S. Dep•t of

Housing & Urban Dev., 554 F.3d 525, 528 (5th Cir. 2008). In sum,

•a complaint must do more than name laws that may have been

violated by the defendant; it must also allege facts regarding

what conduct violated those laws. In other words, a complaint

must put the defendant on notice as to what conduct is being

                                5
called for defense in a court of law.• Id. At 528-29. Further,

the complaint must specify the acts of the defendants

individually, not collectively, to meet the pleading standards

of Rule 8(a). See Griggs v. State Farm Lloyds, 181 F.3d 694, 699

(5th Cir. 1999); see also Searcy v. Knight (In reAm. Int'l

Refinery), 402 B.R. 728, 738    (Bankr. W.D. La. 2008).

      In considering a motion to dismiss for failure to state a

claim, the court may consider documents attached to the motion

if they are referred to in the plaintiff's complaint and are

central to the plaintiff's claims. Scanlan v. Tex. A&M Univ.,

343 F. 3d 533, 536 (5th Cir. 2003). The court may also refer to

matters of public record. Papasan v. Allain, 478 U.S. 265, 268

n.1   (1986); Davis v. Bayless, 70 F.3d 367, 372 n.3   (5th Cir.

1995); Cinel v. Connick, 15 F.3d 1338, 1343 n.6    (5th Cir. 1994).

This includes taking notice of pending judicial proceedings.

Patterson v. Mobil Oil Corp., 335 F.3d 476, 481 n.1 (5th Cir.

2003). And, it includes taking notice of governmental websites.

Kitty Hawk Aircargo,   Inc. v. Chao, 418 F.3d 453, 457 (5th Cir.

2005); Coleman v. Dretke, 409 F. 3d 665, 667   (5th Cir. 2005).

                                  v.

                               Analysis

A.    Limitations

      All defendants seek dismissal of plaintiff's claims on the

ground of limitations. The applicable period of limitations is

                                  6
two years. King-White v. Humble Indep. Sch. Dist., 803 F.3d 754,

759     (5th Cir. 2015). Although the court does not normally grant

such motions, where the pleading makes clear that the claims are
                                                                                                              I
barred, dismissal is appropriate. Jones v. Alcoa, Inc., 339 F.3d

359, 366        (5th Cir. 2003).

         Plaintiff concedes that all of her claims against Lindop 3

are barred, except for the claim regarding an incident in

December 2017, set forth at Doc. 16,                            ~   119. Doc. 29 at 16.

Plaintiff further concedes that most of Gutierrez's alleged

offensive conduct occurred in 2017. Id. at 17. She does not

dispute that the claims against him are barred by the two-year

limitations period, arguing instead that a five-year period

applies. 4 Id.

         Plaintiff apparently concedes that her claims against

Jandruko and Burch are barred by limitations and says that she

is choosing not to pursue them. Doc. 32. She has agreed to the

dismissal of those claims with prejudice.

        Plaintiff alleges that Stevens is liable for failing to

appropriately supervise Jandruko, Lomerson, Lindop, and

Gutierrez. Doc. 16,                ~   288. As stated, her claims as to the

conduct of Jandruko and Gutierrez are barred by limitations, as

are all but one claim against Lindop. However, plaintiff does


3
 The court is not persuaded that Lindop's motion to dismiss should be otherwise granted.
4
 This argument was addressed and rejected in King-White v. Humble Indep. Sch. Dist., 803 F.3d 754 (5th Cir.
20 15).

                                                       7
not plead that she complained to Stevens about the actions of

Lomerson, Lindop, or Gutierrez or even that he was aware of

their alleged conduct. See, e.g., Doc. 16, 84                                              (plaintiff did

not report Lomerson's assault); , 100 (plaintiff did not report

Gutierrez's assault). In fact, according to plaintiff's amended

complaint, the last complaint she made to Stevens was following

May 17, 2014 text messages from Jandruko. Id. , , 58-61. She

simply has not pleaded any facts to show a plausible cause of

action against Stevens arising during the applicable limitations

period.'

          City also alleges that plaintiff's claims are untimely. The

court agrees. To bring an action for sexual harassment,

retaliation, or constructive discharge under Title VII in Texas,

the plaintiff must file a verified charge within 300 days of the

alleged unlawful conduct. Nat'l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 109 (2002); Price v. Sw. Bell Tel. Co., 687 F.2d

74, 77        (5'h Cir. 1982). In a constructive discharge case, the

time begins to run from the time the employee departs employment

to go on leave and does not return. Green v. Brennan, 136 s. Ct.

1769, 1782           (2016); Benkert v. Tex. Dep't Crim. Justice, 48 F.

App'x 481 (5th Cir. 2002); Wiltz v. Christus Hosp. St. Mary, No.

1:09-CV-925, 2011 WL 1576932, at *6 n.20                                       (E.D. Tex. Mar. 10,



5
  As with Gutienez, plaintiff argues that the five-year limitations provision applies. Even if it did, plaintiff failed to
allege any conduct by Stevens after May 17, 2014. In other words, her claims would still be baned.

                                                             8
2011) . Here, plaintiff alleges that she had an epileptic seizure

and crashed her car on December 27, 2017, and was taken off

duty. Doc. 16, , , 121-23. She does not allege that she ever

returned to work. Rather, she says that she was forced into

early medical retirement on July 31, 2018. Id. , 124.

         Plaintiff argues that the July date and not the date she

actually stopped working is the applicable date.' Doc. 34 at 19-

20. She does not dispute, however, that the date the last

discriminatory act took place was December 2017 when she was

removed from duty. Whether plaintiff's leave was voluntary or

not, she knew in December 2017 that she was being subjected to

discrimination. 7 See Ramirez v. City of San Antonio, 312 F.3d

178, 182         (5th Cir. 2002); Blumberg v. HCA Mgmt. Co., 848 F.2d

642,     645     (5th Cir. 1988).

B.       §   1983

         The law is clearly established that the doctrine of

respondeat superior does not apply to § 1983 actions.                                              Monell v.

New York City Dep't of Soc. Servs., 436 U.S. 658, 691                                              (1978);

Williams v. Luna,                909 F.2d 121, 123                (5th Cir. 1990). Liability



6
  Even if the July 31, 2018 date is the co11-ect one to apply, the document plaintiff electronically submitted on May
24, 2019, does not qualify as an EEOC charge. Doc. 24, Ex. A. Sec Melgar v. T.B. Butler Publ'g Co., 931 F.3d 375,
379 (5th Cir. 2019)(crucial element is the factual statement); Price v. Sw. Bell Tel. Co., 687 F.2d 74,77 (5th Cir.
 1982)(charge must be in writing under oath or affirmation in such form as the Commission requires). Plaintiff did
not submit the details about her claim until May 31, 2019. Doc. 16, ~ 19. She does not allege that she was at any
time mislead by the EEOC regarding the deadline for filing her charge.
7
  1n fact, plaintiffs claim of retaliation is based on transfers she says were ordered by Stevens, the last of which
occUlTed in 2014. By plaintiffs own admission, she could not have been retaliated against thereafter because she
gave up reporting alleged misconduct.

                                                          9
may be imposed against a municipality only if the governmental

body itself subjects a person to a deprivation of rights or

causes a person to be subjected to such deprivation. Connick v.

Thompson, 563 U.S. 51, 60   (2011). Local governments are

responsible only for their own illegal acts. Id.    (quoting

Pembaur v. Cincinnati, 475 U.S. 469, 479   (1986)). Thus,

plaintiffs who seek to impose liability on local governments       I
under § 1983 must prove that action pursuant to official
                                                                   I
municipal policy caused their injury. Monell, 436 U.S. at 691.
                                                                   I
Specifically, there must be an affirmative link between the        II
                                                                   i
policy and the particular constitutional violation alleged. City   I
                                                                   i
of Oklahoma City v. Tuttle, 471 U.S. 808, 823   (1985).

     Proof of a single incident of unconstitutional activity is

not sufficient to impose liability, unless proof of the incident

includes proof that it was caused by an existing,

unconstitutional policy, which policy can be attributed to a

municipal policymaker. Tuttle, 471 U.S. at 823-24.    (If the

policy itself is not unconstitutional, considerably more proof

than a single incident will be necessary to establish both the

requisite fault and the causal connection between the policy and

the constitutional deprivation. Id. at 824.) Thus, to establish

municipal liability requires proof of three elements: a

policymaker, an official policy, and a violation of

constitutional rights whose moving force is the policy or


                                 10
custom. Piotrowski v. City of Houston, 237 F.3d 567, 578    (5th

Cir. 2001).

      The Fifth Circuit has been explicit in its definition of

an "official policy" that can lead to liability on the part of a

governmental entity, giving the following explanation in an

opinion issued en bane in response to a motion for rehearing in

Bennett v. City of Slidell:

     1. A policy statement, ordinance, regulation, or
     decision that is officially adopted and promulgated by
     the municipality's lawmaking officers or by an
     official to whom the lawmakers have delegated
     policy-making authority; or

     2. A persistent, widespread practice of city officials
     or employees, which, although not authorized by
     officially adopted and promulgated policy, is so
     common and well settled as to constitute a custom that
     fairly represents municipal policy. Actual or
     constructive knowledge of such custom must be
     attributable to the governing body of the municipality
     or to an official to whom that body had delegated
     policy-making authority.

     Actions of officers or employees of a municipality do
     not render the municipality liable under § 1983 unless
     they execute official policy as above defined.

735 F.2d 861, 862   (5th Cir. 1984)    (per curiam).

     The general rule is that allegations of isolated incidents

are insufficient to establish a custom or policy. Fraire v. City

of Arlington,   957 F.2d 1268, 1278 (5th Cir. 1992); McConney v.

City of Houston, 863 F.2d 1180, 1184 (5th Cir. 1989); Languirand

v. Hayden, 717 F.2d 220, 227-28    (5th Cir. 1983).

     Plaintiff separately addresses her "failure to train• claim


                                  11
and her "Monell" claim (which appears to be her discrimination

claim) as having separate requirements. Doc. 34 at 21-29.

However,   failure to train is simply a type of policy or custom.

See Burge v. Parish of St. Tammany, 187 F.3d 452, 471 (5th Cir.

1999). To state a claim under either theory, plaintiff must

identify a policymaker, an official policy, and a violation of

constitutional rights whose moving force is the policy or

custom. Piotrowski, 237 F.3d at 578.

      With regard to her failure to train claim, plaintiff does

not identify any policymaker other than to simply say •city

policymakers.• Doc. 34 at 21-23    (quoting her amended complaint)

Nor does she plead any facts to show deliberate indifference.

Id. Failure to train must amount to deliberate indifference by a

policymaker to the constitutional rights of its citizens. City

of Canton, 489 U.S. at 388-91. As the Supreme Court has noted,

culpability of a municipality is at its most tenuous where a

claim turns on failure to train. Connick,   563 U.S. at 61. A

pattern of similar constitutional violations by untrained

employees is ordinarily necessary to demonstrate deliberate

indifference for purposes of failure to train. Id. at 62.

      Without notice that a course of training is deficient in
      a particular respect, decisionmakers can hardly be said
      to have deliberately chosen a training program that will
      cause violations of constitutional rights.

Id.


                                  12
            Plaintiff argues that this is the type of case that where

    the result of the failure to train is "so obvious" that

deliberate indifference can be inferred. The court is not

persuaded. If, as plaintiff contends, she was raped by her co-

workers, that was not the result of an intentional choice of

City not to provide proper training, especially where plaintiff

does not allege that City was ever informed that lack of

training was causing its male firefighters to engage in criminal

conduct.

            As for the alleged policy of discriminating against women

    (to the extent it can be separated from the failure to train

theory), plaintiff names alleged policymakers-City Counsel', City

Manager David Cooke, and Fire Chief Rudy Jackson-but she does

not allege any facts to show how or why these persons were aware

that sexual harassment and assault of female firefighters was

taking place. Doc. 34 at 27. She has only the conclusory

allegation that they knew, despite having pleaded that she never

reported her treatment to any supervisor after 2014. 9 She has not

alleged that she or anyone else reported what happened to her to

the City counsel (or council), manager, or fire chief. Nor is

there any allegation that City's policymakers were aware of

incidents of sexual harassment or assault involving other



8
    It is not clear whether plaintiff intended to say "City Council" or is referring to the City Attorney. Doc. 16, 1\177.
9
    And, Stevens is not alleged to be a policymaker.

                                                              13
persons.

C.   Leave to Amend

     At the conclusion of each response to the motions to

dismiss, plaintiff includes a one-sentence request that, if the

court is inclined to believe her pleading is deficient, it

permit her an opportunity to amend to cure any defects. Doc. 34

at 29; Doc. 29 at 24; Doc. 31 at 24. Plaintiff has not filed a

motion for leave to amend, see Local Civil Rule LR 5.1(c), or

provided a copy of any proposed amended complaint. Local Civil

Rule LR 15.1. In fact, plaintiff has already amended her

complaint in response to motions to dismiss. Doc. 12; Doc. 14.

She is not entitled to a further bite at the apple. The court

will require her to amend to identify herself and to state her

remaining claims more succinctly.

                               VI.

                              Order

     The court ORDERS that the motions of Gutierrez, Stevens,

Burch, Jandruko, and City be, and are hereby, granted, and that

plaintiff's claims against said defendants be, and are hereby,

dismissed.

     The court ORDERS that the motion of Lindop to dismiss be,

and is hereby, granted in part, and plaintiff's claims against

Lindop except as to the December 2017 incident be, and are

hereby, dismissed.

                               14
     The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to the

dismissal of the claims against Gutierrez, Stevens, Burch,

Jandruko, and City, and the dismissal of the claims against

Lindop except as to the December 2017 incident.

     The court ORDERS that by March 20, 2020, plaintiff file an

amended complaint in which she identifies herself and sets forth

her remaining claims in this action.

     SIGNED March 10, 2020.




                                       States




                               15
